Olivee, Chief Judge:
This appeal for reappraisement is limited to the merchandise described on the invoice as “Easylux Holders-32BC,” and appraised at the invoice value of $2.75 each. The collector of customs has appealed for reappraisement, claiming a value higher than that adopted by the appraiser.
When the case was called for hearing, the United States examiner who passed upon the articles in question appeared as a witness. His uncontradicted testimony establishes that the proper basis for *509appraisement of the item in question, as hereinabove identified, is foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, and that such statutory value for the merchandise is Norwegian kroner 19.65 each, net, packed, and I so hold. Judgment will be rendered accordingly.